— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed February 14, 1991.
Ordered that the sentence is affirmed.
The defendant failed to timely raise the issue of whether he was properly sentenced as a second felony offender by not controverting the allegations in the predicate felony statement (CPL 400.21 [3]). Accordingly, this claim is unpreserved for our review (see, People v Smith, 73 NY2d 961, 962-963), and we decline to reach it in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Balletta, Ritter and Pizzuto, JJ., concur.